DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 7/01/2020 is acknowledged on 12/01/2020.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 

Drawings
The drawings were received on 12/01/2020.  These drawings are accepted.
However, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the expressions “a first end”, “a second end” in lines 4-5 and on line 6; the expressions “a first end” in line 18 of claim 2 and the expressions “a first end of the horizontal surface” in claims 9 and 10 must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claims Withdrawn from Consideration
Newly submitted claims 11-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim as originally filed was a structure claim only.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the expression “a miniature golf game comprising” is not clear. Do you mean to say - - a miniature golf game device comprising - -? The expression “a horizontal surface that is separate from but lies substantially flat” in lines 3 is not clear. What is the horizontal surface separate from? Is the horizontal surface referring to the ground surface where the device is to be placed or is it referring to the section of the game surface that is resting on the ground? The expression phrase “such as” in line 4 renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald, 181 USPQ 74.  The expressions “a first end”, “a second end” in lines 4-5 and on line 6 are considered indefinite since it is not clear which part of the structure is to be considered as a first end or a second end since the specification and drawings do not clearly identify these recited features. The expression “the tee-off positon” in line 14 lacks antecedent basis. It is not clear if the “tee-off position” recited in line 17 is a new tee-off location or if it is meant to refer to the tee-off position recited in line 14. The expressions “a first end” in line 18 in considered indefinite since it is not clear which part of the structure is to be considered as a first end. It is not clear what is to be considered to be a “sufficient force”. The expression “the ball being struck with sufficient force that the ball travels past the at least one ball-receiving cup” is not clear do you mean to say that when the ball is struck with sufficient force it travels past the cup?  
Claims 6-8 are considered indefinite since it is not clear as to what structure is being recited to further define the independent structure claim. The claims appear to be method of play/scoring points while using the device.
Claims 9 and 10 recite “a first end of the horizontal surface”. are these structures the same structures as recited in line 4 of claim 2? 

An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

As best understood the claims are rejected as disclosed below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton (US Patent No. 920,907) in view of Lee (US Patent No. 5,492,319).
Regarding claims 2, 9 and 10, Bolton discloses a golf game device (see Figures 1 and 2) comprising a game playing surface (g) comprising a horizontal surface (section of the net element that is resting on the ground surface as shown in Figure 1), vertical surface (the vertical surface of the net as shown in Figure 2). As shown in Figure 1, the playing surface has a curvilinear surface. At least one ball-receiving cup located on the vertical surface (K, k1, k2 as shown in Figure 2). The use of a golf ball and a club disclosed in column 3 lines 19-28. The area where a golfer will be standing to practice will be considered as a tee off position/area. Bolton fails to disclose for the ball-receiving cup to have an opening opposite the cup’s mouth. However Lee is a golf practice apparatus that teaches a cup that has an opening opposite a cup’s mouth (element 15 is considered as a cup and element 17 is an opening that is opposite the 
Regarding claims 3 and 4, as shown in Figures 1-2, there are three ball-receiving cups (k, k1, k2 ).

Claim 5-8 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2-3 above, and further in view of La Pointe (US Patent Application Publication No. 2010/0081513).
Regarding claim 5, the references as combined in claims 2-3 do not disclose the cups as being unequal in size. La Pointe discloses cups that have unequal sizes (see elements 1-5 in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Bolton reference in order to assign points to each cup (as stated in paragraph  by La Pointe) and this will definitely make practice more fun and exciting for the user.
Regarding claims 6-8, the claims do not have any structure that further limits claim 2. The combination of references as used in claim 5 above can easily allow the use of the device to award point awards as recited if one wishes to do that. 
The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does .

Response to Arguments
Applicant’s arguments with respect to claims 2-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that the newly submitted claims 11-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim as originally filed was a structure claim only.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711